                         UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION
DEVINE LOVE                                                             PLAINTIFF

VS.                                    CIVIL ACTION NO. 3:21-cv-01-DCB-JCG

UNITED STATES POSTAL SERVICES                                           DEFENDANT



                   Order Adopting Report and Recommendation
      This    matter     is   before    the       Court   on   Magistrate   John    C.

Gargiulo’s Report and Recommendation [ECF No. 6], to which no

objections     have    been    filed    by       the   Plaintiff.   Judge   Gargiulo

recommends Plaintiff’s Motion to Proceed In Forma Pauperis [ECF

No. 2] be denied and this case dismissed as duplicative of pending

action, Love v. United States Postal Service, 3:20-cv-00786-DCB-

JCG (S.D. Miss. filed Dec. 2020). Having carefully reviewed the

record,      the    Court     finds    that      Judge    Gargiulo’s   Report      and

Recommendation is well taken and shall be adopted as the findings

and conclusions of this Court.

      Accordingly,

      IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge John

C. Gargiulo’s Report and Recommendation is ADOPTED as the findings

and conclusions of this Court. Plaintiff’s Motion to Proceed

Informa Pauperis is denied [ECF No. 2]. This action is hereby


                                             1
DISMISSED without prejudice as to Plaintiff’s prosecution of Love

v. United States Postal Service, 3:20-cv-00786-DCB-JCG (S.D. Miss.

filed Dec. 2020).

     A Final Judgment shall be entered of even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

     SO ORDERED AND ADJUDGED this the 15th day of July, 2021.

                                     _/s/ David Bramlette________
                                     UNITED STATES DISTRICT COURT




                                2
